Citation Nr: 0607467	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  00-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than January 23, 
2001 for the assignment of a 70 percent disability rating for 
PTSD.

3.  Entitlement to an effective date earlier than October 1, 
2000 for the assignment of a 50 percent disability rating for 
PTSD.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  He served in the Republic of Vietnam and was awarded 
the Purple Heart Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

Procedural history

In an April 1997 rating decision, service connection was 
granted for PTSD, effective December 10, 1996; a 30 percent 
disability rating was assigned.

On July 6, 1998, the RO received the veteran's claim for an 
increased rating for PTSD.  In a December 1998 rating 
decision which forms the basis for this appeal, a temporary 
100 percent disability rating pursuant to 38 C.F.R. § 4.29 
was assigned for PTSD from June 4, 1998 to August 31, 1998; a 
disability rating in excess of 
30 percent was denied.  The veteran filed a notice of 
disagreement (NOD) with the denial of an increased disability 
rating for PTSD in a statement dated November 3, 1999.  
Although the NOD was not date-stamped, based on the 
discussion below, there is no indication that this NOD was 
not timely.  Therefore, the July 6, 1998, claim remains 
pending.

In a November 1999 RO rating decision, a temporary 100 
percent disability rating pursuant to 38 C.F.R. § 4.29 was 
assigned for PTSD from September 21, 1999 to October 31, 
1999; a disability rating in excess of 30 percent was denied.  
In January 2000, the veteran filed a timely NOD with the 
denial of a disability rating in excess of 30 percent for 
PTSD in the November 1999 rating decision.  A Statement of 
the Case (SOC) was issued in February 2000.  The veteran 
perfected his appeal by way of a substantive appeal (VA Form 
9) received in April 2000.

In an October 2000 rating decision, a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.29 was assigned 
for PTSD from April 27, 2000 to May 31, 2000.  

In a December 2000 rating decision, a temporary 100 percent 
rating pursuant to 38 C.F.R. § 4.29 was assigned for PTSD 
from August 14, 2000 to September 30, 2000; a 50 percent 
disability rating was assigned, effective October 1, 2000.  
Later in December 2000, the veteran filed a timely NOD as to 
the effective date of the assignment of the 50 percent 
disability rating.

In an August 2002 rating decision, a 70 percent disability 
rating was granted for PTSD, effective January 23, 2001.  
Temporary 100 percent disability ratings pursuant to 
38 C.F.R. § 4.29 were assigned for PTSD from January 23, 2001 
to March 1, 2001; from July 12, 2001 to September 1, 2001; 
and from March 25, 2002 to May 1, 2002.    In September 2002, 
the veteran's former counsel filed a NOD as to the effective 
date of the assignment of a 70 percent disability rating for 
PTSD.  A SOC on the issue of an earlier effective date for an 
increased rating for PTSD was issued in March 2003.  The 
veteran perfected his appeal on the issue of an earlier 
effective date for an increased rating for PTSD by way of a 
substantive appeal (VA Form 9) received later in March 2000. 

In February 2004, the Board remanded the issues of an 
increased rating for PTSD and an earlier effective date for 
an increased rating for PTSD for further development and 
adjudicative action.  The RO continued the previous denials 
of an increased disability rating for PTSD and an earlier 
effective date for an increased rating for PTSD in 
supplemental statements of the case (SSOCs) issued in 
November 2004 and May 2005.  The case has been returned to 
the Board for further appellate proceedings.

Issue not on appeal

On June 5, 2001, the RO received the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
TDIU was granted effective January 23, 2001.  In September 
2002, the veteran's former counsel filed a NOD as to the 
effective date of TDIU.

In February 2004, the Board remanded the issue of an 
effective date earlier than January 23, 2001 for the award of 
TDIU so that a SOC could be issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Following 
the Board's remand, the RO issued a SOC in November 2004 on 
the issue of an earlier effective date for the grant of TDIU.  
The veteran did not file a substantive appeal.  Therefore, 
that issue is no longer in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

Representation

In December 2003, the Board sent a letter to the veteran, 
informing him that VA had revoked his attorney's authority to 
represent VA claimants, effective July 28, 2003.  The veteran 
was informed of his right to obtain another representative.  
The veteran did not select another representative.


FINDINGS OF FACT

1.  The veteran's PTSD results in a total occupational and 
social impairment.  The PTSD is manifested by gross 
impairment in thought processes; chronic suicidal ideation, 
resulting in the veteran being in persistent danger of 
harming himself; and an intermittent ability to perform 
activities of daily living, including maintenance of minimal 
hygiene.

2.  April and May 1997 and January 1998 rating decisions 
assigning a 30 percent disability rating for PTSD were not 
appealed by the veteran.

3.  On January 13, 1998, the veteran received VA treatment 
for his service-connected PTSD.  On June 18, 1998, the RO 
received the veteran's claim for an increased rating for 
PTSD.  In the December 1998 rating decision, a rating in 
excess of 30 percent for PTSD was denied.  The veteran filed 
a timely NOD as to that denial.

4. Since June 5, 1997, it is factually ascertainable that the 
veteran's PTSD has been manifested by a total occupational 
and social impairment.

5.  From January 13, 1997 to June 4, 1997, it is not 
factually ascertainable that the veteran's PTSD was 
manifested by more than an occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 100 
percent for the veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).

2.  The criteria for an effective date of June 5, 1997 for 
the assignment of a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for PTSD and earlier effective dates for the 
assignments of 70 and 50 percent disability ratings for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board observes that the veteran was notified by the 
February 2000 and March 2003 SOC's and the March 2003, 
November 2004, and June 2005 SSOC's of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.

More significantly, a letter was sent to the veteran in March 
2004 which was specifically intended to address the 
requirements of the VCAA.  The March 2004 letter from the RO 
specifically notified the veteran that to support a claim for 
an increased rating, "the evidence must show your service-
connected disability has gotten worse."  March 8, 2004, 
letter, page 7.  He was also informed of what the evidence 
must show to establish entitlement to an earlier effective 
date.  Id. at page 8.  Accordingly, he was told of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  

As for the evidence to be provided by the veteran, he was 
informed that he may submit evidence showing that his 
service-connected PTSD had increased in severity, to include 
"recent (preferably within the past twelve months) medical 
records", and evidence showing entitlement to an earlier 
effective date for an increased rating for PTSD.  Id. at 
pages 7, 8.  The March 2004 letter notified the veteran that 
he "must give us enough information about your records so 
that we can request them from the person or agency that has 
them . . . [i]t is your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency" (emphasis in original).  
Id. at page 6.  The letter asked that the veteran inform VA 
of medical evidence and any other information pertaining to 
his claims and to submit VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private doctor and medical 
care facility that treated him for his claimed disability.  

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA was responsible 
for obtaining "relevant records from any Federal agency" 
including "medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
Id. at page 6.  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  Id.

As noted above, the veteran was informed that he may submit 
evidence showing that his service-connected PTSD had 
increased in severity, to include "recent (preferably within 
the past twelve months) medical records", and evidence 
showing entitlement to an earlier effective date for an 
increased rating for PTSD.  Id. at pages 7, 8.  The March 
2004 letter also notified the veteran that "[i]t is your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" (emphasis in original).  Id. at page 6.  These 
requests were unlimited; that is, it can reasonable be read 
to encompass any and all evidence in the veteran's 
possession.  Thus, the VCAA letter complied with the 
requirement of 38 C.F.R. § 3.159(b)(1) to  request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  Moreover, the March 
2003 SOC and the March 2003 and May 2005 SSOC's included the 
"give us everything you've got language" contained in 
38 C.F.R. § 3.159(b)(1).  See the May 2005 SSOC, page 6; the 
March 2003 SSOC, page 3; and the March 2003 SOC, page 3.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the March 2004 VCAA 
letter requested a response by within 60 days from the date 
of that letter, the letter also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
March 2004 VCAA letter.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case,  the veteran's claim for an increased rating for 
PTSD was initially adjudicated by the RO in December 1998 
prior to the enactment of the VCAA, compliance with the 
notice provisions of the VCAA was both a legal and practical 
impossibility.  VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  As for the claims for earlier effective dates for the 
assignments of 50 and 70 percent disability ratings, the RO 
assigned the 50 and 70 percent disability ratings in December 
2000 and August 2002, respectively, prior to the issuance of 
a VCAA letter in March 2004.  The veteran's claims were 
readjudicated by the RO, following the issuance of a VCAA 
letter in March 2004, and after that the veteran was allowed 
the opportunity to present evidence and argument in response.  
See the SSOC's issued in November 2004 and May 2005.  The 
Board accordingly finds that there is no prejudice to the 
veteran.  Moreover, the veteran has not alleged any 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].

Furthermore, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records, Social Security 
Administration records, and reports of VA examinations, which 
will be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  The veteran has not expressed a 
desire to have a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 70 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Specific rating criteria

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including generalized anxiety disorder, are rated 
under the same criteria in the Rating Schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

The veteran's PTSD is currently rated 70 percent disabling 
under Diagnostic Code 9411.  As is discussed elsewhere in 
this decision, he was previously rated 30 percent and then 50 
percent disabling.

Under Diagnostic Code 9411, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A GAF score of 1 to 10 
is assigned when the person is in persistent danger of 
severely hurting self or others (recurrent violence) or there 
is persistent inability to maintain minimal personal hygiene 
or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

Analysis

Initial matter

As an initial matter, the Board observes that the award of 
TDIU described in the Introduction does not render moot the 
veteran's increased rating claim.  While a claim for TDIU may 
not be considered when a 100 percent rating is in effect 
[see VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. App. 33 
(2001)], it does not necessarily follow that reverse is true 
[i.e., that a claim for a 100 percent rating for a service-
connected disability is precluded when a TDIU has been 
awarded]. 

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol abuse and cocaine abuse and 
dependence.  These are not service connected; indeed, the law 
precludes compensation for primary alcohol and drug abuse 
disabilities.  See 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2005);VAOPGPREC 
2-97 (Jan. 16, 1997) [no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  See 
also, in general, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

Moreover, in addition to PTSD, the veteran has also been 
diagnosed as having other acquired psychiatric disorders, 
namely dysthymia and adjustment disorder with mixed emotions.  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  
The medical reports in the file do not attempt to 
differentiate the veteran's psychiatric symptomatology 
between the service-connected PTSD and the other psychiatric 
disorders.  Furthermore, there is no indication that such 
differentiation would be possible in the veteran's case, or 
more importantly, that such differentiation would be either 
definitive or reliable.  In fact, records from VA 
hospitalizations from November 1999 and from March to April 
2002 reflect that the veteran's depression is a symptom of 
his PTSD.  

Accordingly, unless otherwise noted, the Board will treat all 
reported psychiatric symptomatology as if it is attributable 
to the veteran's service-connected PTSD.

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's demonstrated symptoms more 
appropriately warrant the assignment of a 100 percent rating 
under Diagnostic Code 9411.  

A review of the evidence in the file leaves a clear 
impression that the veteran has  total occupational 
impairment.  As was alluded to in the Introduction, the 
veteran has been psychiatrically hospitalized on numerous 
occasions in recent years.  The reports of the various VA 
hospitalizations, to include specific findings noted during 
the hospitalizations in November 1999 and from January to 
February 2001, reflect that the veteran's PTSD is manifested 
by several ways of reexperiencing (nightmares with night 
sweats, flashbacks, intrusive memories, intrusive affect, and 
intrusive distress upon encountering reminders of combat), 
several manifestations of avoidance and numbness of response 
(depression, isolation, a suicide attempt, numbed 
responsiveness that interferes with normal experiencing and 
expressing of emotions, and paranoia), and several symptoms 
of arousal (hypervigilance, startle response, anxiety, panic 
attacks three times a month, impaired sleep, and anger 
outbursts).  Furthermore, the veteran has been hospitalized 
numerous times with complaints of suicide ideation.  

Recent VA examination reports support the conclusion that 
there exists total impairment due to PTSD.   The May 2002 VA 
examiner indicated that the veteran was unable to work due to 
PTSD symptoms.  That examiner assigned a GAF of 45, which the 
examiner described as reflecting an occupational impairment 
where he is unable to work.  Moreover, recent GAF scores have 
been predominately 40 or lower, which as discussed above are 
indicative of major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood.  
Furthermore, the Social Security Administration has found the 
veteran to be disabled due to PTSD.

Socially, the veteran has fared little better.  As noted 
above, his PTSD is manifested by social isolation.  Recent VA 
hospitalization records show that the veteran is currently 
homeless.

As for specific criteria found in 38 C.F.R. § 4.130, mental 
status evaluations reflected that the veteran's thought 
process was described as linear, coherent, logical, goal-
directed and relevant but rather concrete with no flight of 
ideas or loose associations and a well-modulated stream of 
thought, and that the veteran's speech has been described as 
clear, coherent, and normal in rate and rhythm.  However, the 
evidence shows that the veteran's flashbacks and intrusive 
thoughts represent gross impairment in thought processes, 
especially in light of the low GAF scores.  In particular, a 
January 2002 private psychological evaluation reveals that 
the veteran's content of thought was remarkable for a 
preoccupation with death and war as well as suicidal 
ideation.  

As for being in persistent danger of hurting self or others, 
the veteran reportedly had a suicide attempt in 1995.  Since 
then, while he has frequently denied any current suicidal or 
homicidal ideation, plans, or intents during mental status 
evaluations, and although on discharges from various VA 
hospitalizations he was not found to be danger to himself or 
others, he has frequently reported suicide ideation on 
admission for numerous hospitalizations, and he has reported 
that he only feels safe in VA medical centers.  Moreover, in 
February 2005, he got in an altercation with another veteran 
and broke his right hand.  Also, that same month, he was 
classified as a high-risk in-patient because, among other 
reasons, he was considered a danger to self or others, or has 
had two or more suicide attempts.  Therefore, the evidence 
shows that the veteran is in persistent danger of hurting 
self or others.

With regard to an intermittent ability to perform activities 
of daily living, including maintenance of minimal hygiene, 
the veteran is currently homeless, which suggests an 
inability to perform activities of daily living.  Moreover, 
the report of a January 2002 private psychological evaluation 
shows that the veteran's ability to perform activities of 
daily living was dependent on living with his fiancee (which 
he evidently is not currently doing).  Specifically, it was 
noted that he reportedly only showered and shaved once a week 
because he did not have the energy or desire to do such 
activities more often.  He also stated that he did not do any 
cooking or shopping and that his fiancee primarily did the 
laundry and other household chores and assisted him with his 
finances.  Thus, the evidence shows an intermittent ability 
to perform activities of daily living, including maintenance 
of minimal hygiene.

The Board is of course aware that the veteran does not meet 
all of the criteria for a 100 percent rating.  Although the 
veteran got into an altercation with another veteran in 
February 2005, he has not a suicide attempt since 1995 and 
there is no evidence of any current behavior which could be 
described as "grossly inappropriate."  In that regard, 
during a VA hospitalization from July to August 2001, it was 
noted that the veteran's behavioral controls were intact and 
appropriate.  While the veteran reports visual, auditory, and 
olfactory flashbacks of Vietnam along with paranoia, reports 
of various hospitalizations during which the veteran reported 
such symptomatology show that there was no evidence of 
psychosis during those hospitalizations.  Additionally, 
various mental status evaluations showed no hallucinations or 
delusions.  Accordingly, there is no evidence of persistent 
hallucinations or delusions.  

There is no evidence that the veteran is disoriented as to 
time or place.  The medical evidence reveals that the veteran 
was alert and oriented times three on various mental status 
evaluations.  As for memory loss, during a November 1999 VA 
hospitalization, it was noted that the veteran is subject to 
memory loss secondary to his PTSD symptoms.  However, there 
is no evidence of a profound memory loss, that is, memory 
loss of names of close relatives, own occupation, or own 
name.  Specifically, a February 2005 VA mental status 
examination showed his short-term and long-term memories were 
intact.  The veteran has also been able to report his 
employment history and family history.  A January 2002 
private psychological evaluation shows that the veteran was 
able to recall his parents' names, his mother's maiden name, 
and even the name of one of his elementary school teachers.  

In this case, even though all of the criteria for a 100 
percent disability rating have not been met, the Board finds 
that the overall level of the veteran's PTSD symptomatology, 
being reflective of his major impairment in occupational and 
social functioning bordering on an inability to function in 
all areas, approaches that which warrants the assignment of a 
100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. 
§ 4.7.  Accordingly, a 100 percent rating is assigned.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 100 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed.

2.  Entitlement to an effective date earlier than January 23, 
2001, for the assignment of a 70 percent disability rating 
for PTSD.

3.  Entitlement to an effective date earlier than October 1, 
2000, for the assignment of a 50 percent disability rating 
for PTSD.

Initial matter

In essence, the veteran seeks earlier an effective date for a 
higher disability rating for his service-connected PTSD.  

The earlier effective date issues on appeal have been 
characterized as above.  However, in light of the Board's 
grant of a 100 percent disability rating for PTSD in this 
decision, the Board will consider the matter of the effective 
date of the assignment of the 100 percent disability rating.  
It is clear, because the veteran has perfected an appeal of 
the claims for earlier effective dates for the assignments of 
the 70 and 50 percent disability ratings, that he is seeking 
an earlier effective date for the 100 percent rating which 
has now been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [a veteran is presumed to be seeking the maximum 
benefit allowable].  

Thus the Board will address these issues in terms of 
identifying the earliest date on which a 100 percent rating 
may be assigned.  There is no prejudice to the veteran in so 
doing.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  The veteran has been accorded ample opportunity to 
provide evidence and argument as to the assignment of an 
earlier effective date for a higher rating for PTSD, and the 
RO has considered the matter.  Under the circumstances here 
presented, remand for further adjudication in light of the 
Board's assignment of a 100 percent rating would be a waste 
of time and effort.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

Pertinent law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Effective dates - increased ratings

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2005).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  In making this 
determination, the Board must consider all of the evidence, 
including that received prior to a previous final decision.  
Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2005).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2005).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2005).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2005).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155 
(2005).

Analysis

Initial matters

The veteran seeks an earlier effective date for an increased 
rating for PTSD.  
The RO has assigned effective dates of January 23, 2001 for 
the assignment of a 70 percent disability rating for PTSD; 
October 1, 2000, for the assignment of a 50 percent 
disability rating for PTSD.  Prior to that time, a 30 percent 
rating had been assigned, effective December 10, 1996.  [The 
Board observes in passing that the veteran has not requested 
that effective date earlier than December 10, 1996 for 
service connection for PTSD.]

In an October 2002 statement, the veteran's former counsel 
argued that a June 18, 1998 claim for an increased rating has 
been continuously prosecuted.   The former counsel also 
argued that May 1997 and January 1998 RO rating decisions are 
not final pursuant to 38 C.F.R. §§ 3.156 and 3.400(q)(1)(i) 
and VAOPGCPREC 12-98 (Sept. 23, 1998) because new and 
material evidence was presented within the one-year appellate 
periods and rendered those rating decisions non-final.  
Moreover, the former counsel asserted that the June 18, 1998 
claim was a NOD as to the January 1998 rating decision 
pursuant to Gallegos v. Gober, 14 Vet. App. 50 (2000).

Procedural history

On December 10, 1996, the veteran filed a claim to reopen a 
claim for service connection for PTSD.  In an April 1997 
rating decision, service connection was granted for PTSD, 
effective December 10, 1996; a 30 percent disability rating 
was assigned, effective that same date.  In an April 24, 
1997, letter, the veteran was informed of the grant of 
service connection for PTSD and the assignment of a 
30 percent disability rating, and was given his appellate 
rights.  In a May 1997 rating decision, a rating in excess of 
30 percent for PTSD is denied.  In a May 6, 1997, letter, the 
veteran was informed of the denial, and was given his 
appellate rights.

In a statement received on November 17, 1997, the veteran 
requested a temporary total disability rating pursuant to 
38 C.F.R. § 4.29 for a hospitalization starting in October 
1997 and scheduled to end in December 1997.  In a January 
1998 rating decision, a temporary 100 percent disability 
rating pursuant to 38 C.F.R. § 4.29 was assigned for PTSD 
from October 21, 1997, to December 31, 1997, and a disability 
rating in excess of 30 percent from January 1, 1998, for PTSD 
was denied.  In a January 12, 1998, letter, the veteran was 
informed of that decision, and was given his appellate 
rights. 

On January 13, 1998, and on February 11, 1998, the veteran 
received VA psychiatric treatment for PTSD and dysthymia.  

On July 6, 1998, the RO received the veteran's claim for a 
temporary total disability rating pursuant to 38 C.F.R. 
§ 4.29 for a hospitalization starting in June 1998 and 
scheduled to end in August 1998.  He also requested to be 
"reconsider [sic] for an increase in S/C 30% for PTSD."  In 
a December 1998 rating decision, a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.29 was assigned 
for PTSD from June 4, 1998, to August 31, 1998, and a 
disability rating in excess of 30 percent for PTSD was 
denied.  In a December 21, 1998, letter, the veteran was 
informed of the decision, and was given his appellate rights.  
The veteran submitted a NOD as to the denial of an increased 
disability rating for PTSD in a statement dated November 3, 
1999.  The NOD was not date-stamped.

On November 22, 1999, the RO received a statement from the 
veteran in which he stated he was submitting VA 
hospitalization records from September to October 1999 in 
support of his NOD "filed for increase on my PTSD."  In a 
November 1999 rating decision, a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.29 was assigned 
for PTSD from September 21, 1999, to October 31, 1999; 
a disability rating in excess of 30 percent for PTSD was 
denied.  In January 2000, the veteran filed a NOD as to the 
denial of a disability rating in excess of 30 percent for 
PTSD in the November 1999 rating decision.  A SOC was issued 
in February 2000.  The veteran perfected an appeal by way of 
a substantive appeal (VA Form 9) received in April 2000.

In an October 2000 rating decision, a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.29 was assigned 
for PTSD from April 27, 2000, to May 31, 2000.  In a December 
2000 rating decision, a temporary 100 percent rating pursuant 
to 38 C.F.R. § 4.29 was assigned for PTSD from August 14, 
2000, to September 30, 2000, and a 50 percent disability 
rating was assigned, effective October 1, 2000.  Later in 
December 2000, the veteran filed a timely NOD as to the 
effective date of the assignment of the 50 percent disability 
rating.

In an August 2002 rating decision, a 70 percent disability 
rating was granted for PTSD effective January 23, 2001.  
Temporary 100 percent disability ratings pursuant to 
38 C.F.R. § 4.29 were assigned for PTSD from January 23, 
2001, to March 1, 2001; from July 12, 2001, to September 1, 
2001; and from March 25, 2002, to May 1, 2002.  In September 
2002, the veteran's former counsel filed a NOD as to the 
effective date of the assignment of a 70 percent disability 
rating.  
A SOC on the issue of an earlier effective date for an 
increased rating for PTSD was issued in March 2003.  The 
veteran perfected his appeal on the issue of an earlier 
effective date for an increased rating for PTSD by way of a 
substantive appeal (VA Form 9) received later in March 2000.

As discussed above, the Board has now assigned a 100 percent 
disability rating for PTSD.

Discussion

The veteran is presumed to be seeking the currently assigned 
100 percent disability rating back to the date of service 
connection, December 10, 1996.

The procedural history, reviewed immediately above, reveals 
numerous claims by the veteran for increased ratings, and 
various decision made by the RO as to disability ratings 
assigned for PTSD.  For the sake of clarity, the Board will 
ignore the assignment of temporary total ratings at times. 

The outcome of this case hinges on what rating decisions are 
final and when did the veteran's current claim arise.  The 
veteran's former counsel argued that the hospitalization 
records dated from October to December 1997 constituted new 
and material evidence, rendering the April 1997 rating 
decision assigning an initial 
30 percent disability rating for PTSD non-final.  Similarly, 
the attorney argued that the hospitalization records dated 
from June to August 1998 constituted new and material 
evidence rendering the January 1998 rating decision denying a 
rating in excess of 30 percent for PTSD non-final.  The 
attorney has also argued that the June 18, 1998, claim was a 
NOD with the January 1998 rating decision pursuant to 
Gallegos v. Gober, 14 Vet. App. 50 (2000).

The Board finds none of these arguments persuasive.  The 
Court has held that the law and regulations regarding new and 
material evidence do not apply to claims regarding the 
assignment of disability ratings.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  Accordingly, any 
evidence submitted by the veteran during the appeal periods 
following the April 1997 and January 1998 rating decisions 
could not be considered "new and material evidence" because 
service connection had already been granted for PTSD.  
Moreover, VAOPGCPREC 12-98 (Sept. 23, 1998) does not stand 
for the proposition that prior rating decisions regarding 
increased ratings are non-final for purposes of earlier 
effective dates if additional evidence is submitted within 
the appeal period of a previous final rating decision.  

In short, the fact that medical records were added to the 
file during periods in which a NOD could be filed does not 
turn such records into a NOD, nor does there mere presence of  
such records toll the appeal period.  

The law requires that a communication from a claimant contain 
certain information to constitute a NOD.  Specifically, a NOD 
is defined as a written communication from a claimant or the 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2005).  No such 
communication was received by or on behalf of the veteran 
after the RO decisions in April and May 1997, and the veteran 
has pointed to none.

As for whether the June 18, 1998 statement constitutes a NOD 
as to the denial of an increased rating in the January 1998 
rating decision, the June 18, 1998, statement reads as 
follows:

I am requesting para. 29.  I was admitted for my 
PTSD 6-9-98 thru 8-4-98 at VAMC Battle Creek.  Also 
I'm requesting to be reconsider [sic] for an 
increase in my S/C 30% PTSD based on my VAMC B.C. 
inpatient PTSD treatment program records.

While the veteran asked for a reconsideration of his 30 
percent disability rating for PTSD, he did not express 
disagreement with the January 1998 rating decision, much less 
a desire for appellate review.  Rather, it is clear that the 
veteran intended to file a new claim for an increased rating 
for PTSD on the basis that his PTSD had worsened.  Thus, even 
a liberal reading of the veteran's June 18, 1998, statement 
fails to identify anything in its contents which may be 
considered to be a NOD.  
[VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented. 
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, 
in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.

Moreover, Gallegos v. Gober, 14 Vet. App. 50 (2000) was 
overturned by the United States Court of Appeals for the 
Federal Circuit in Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002) [holding that the VA regulation that expressly 
defined requirements for a NOD, and which mandated that a 
valid NOD must contain terms that can be reasonably construed 
as disagreement with that determination and a desire for 
appellate review, was not procedurally defective, arbitrary 
and capricious in substance, or manifestly contrary to 
statute, and thus was valid].  Therefore, the June 18, 1998, 
statement is not a NOD to the January 1998 rating decision.

Furthermore, the veteran and his former counsel have not 
challenged these rating decisions on the basis of clear and 
unmistakable error (CUE), nor have they asserted that the 
veteran did not receive proper notice of those rating 
decisions.  In fact, the former counsel specifically 
indicated that he was not claiming CUE in the January 1998 
rating decision.  See Brief in support of Notice of 
Disagreement dated September 4, 2002, page 15.  

In sum, the April and May 1997 and January 1998 rating 
decisions were unappealed and thus became final by operation 
of law.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.200, 20.302(a), 20.1103.

The veteran's former counsel further asserted that the June 
18, 1998 claim has been continuously prosecuted, because the 
veteran filed a timely NOD on November 3, 1999 as to the 
December 1998 rating decision denying a rating in excess of 
30 percent for PTSD.  The Board agrees.  

In a December 21, 1998 letter, the veteran was informed of 
the December 1998 rating decision which denied a disability 
rating in excess of 30 percent for PTSD, and he was given his 
appellate rights.  While the NOD dated November 3, 1999, is 
not date-stamped, in the absence of a date stamp, there is no 
indication that it was not received within the one-year time 
period following the December 21, 1998, letter.  Therefore, 
the veteran filed a timely NOD as to the December 1998 rating 
decision, and the June 18, 1998 increased rating claim 
remains pending.

The next matter is whether the veteran had an unadjudicated 
claim pending prior to the June 18, 1998, statement.  The 
applicable statutory and regulatory provisions require that 
VA look to all communications from a claimant which may be 
interpreted as applications or claims, formal and informal, 
for benefits.  
In particular, VA is required to identify and act on informal 
claims for benefits.  
See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).

As has been discussed above, the veteran's previous claims 
were adjudicated by the RO, the last such final adjudication 
being in January 1998.  On January 12, 1998, the veteran was 
notified of the January 1998 rating decision.  Accordingly, 
the Board must look to the period between January 12, 1998 
and June 18, 1998 to see if an earlier claim, formal or 
informal, for an increased rating for PTSD exists. 

On January 13, 1998, the veteran received VA psychiatric 
treatment for PTSD and dysthymia.  Because a formal claim for 
an increased rating for PTSD was filed in June 1998, within 
one year thereafter under 38 C.F.R. § 3.157 the January 13, 
1998 report is considered to be an informal claim of 
entitlement to an increased rating for PTSD.  See also 
38 C.F.R. § 3.155 (2005).

The next question is whether the currently assigned 100 
percent disability rating for PTSD is warranted for the 
entire period from January 13, 1998 to the present.  

As noted above, since the hospitalization starting in 
December 2003, GAF scores have been predominately 40 or 
lower, which as discussed above are indicative of major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Similarly, and 
crucially, the GAF scores assigned from January 1998 to 
December 2003 have been predominately 40 or lower.  In light 
of the low GAF scores, there is evidence that the veteran has 
had a continuous gross impairment in thought processes.  

The veteran has been unemployed since January 1998.  His PTSD 
has been manifested by social isolation during the entire 
period.  

While he has frequently denied any current suicidal or 
homicidal ideation, plans, or intents during mental status 
evaluations, to include during outpatient treatment in early 
1998, and although on discharges from various VA 
hospitalizations he was not found to be danger to himself or 
others, he has frequently reported suicide ideation on 
admission for numerous hospitalizations and during outpatient 
treatment in late 1998.  As such, the Board finds that the 
veteran has been in persistent danger of hurting himself 
since January, 1998.  

Moreover, there has been a pattern of psychiatric 
hospitalizations during the entire period from January 13, 
1998 to the present.
 
The Board is of course aware that the veteran has not met all 
of the criteria for a 100 percent rating since January 13, 
1998.  There has been no evidence of any behavior which could 
be described as "grossly inappropriate."  There has been no 
evidence that the veteran is disoriented as to time or place.  
The medical evidence reveals that the veteran was alert and 
oriented times three on various mental status evaluations.  
There has been no evidence of a profound memory loss, that 
is, memory loss of names of close relatives, own occupation, 
or own name.    

However, even though all of the criteria for a 100 percent 
disability rating have not been met, the Board finds that the 
overall level of the veteran's PTSD symptomatology, being 
reflective of his major impairment in occupational and social 
functioning bordering on an inability to function in all 
areas, approaches that which warrants the assignment of a 100 
percent rating under Diagnostic Code 9411 for the entire 
period from January 13, 1998.

The final matter for consideration is whether it is factually 
ascertainable that an increase in disability occurred within 
the one-year period prior to January 13, 1998. 
See 38 C.F.R. § 3.400(o) (2005).

 During the period from January 13, 1997 to January 12, 1998, 
the veteran's service-connected PTSD was rated as 30 percent 
disabling except for a temporary 100 percent disability 
rating pursuant to 38 C.F.R. § 4.29 from October 21, 1997, to 
December 31, 1997.  Under Hazan, the Board may assign an 
effective date for an increased rating prior to the date of a 
previous final determination if the veteran is not 
relitigating the same issue based on the same evidence.  In 
this case, the Board considered additional evidence not of 
record at the time of the January 1998 and April 1997 rating 
decisions, namely post-1997 medical evidence (to include 
records from a hospitalization from June to August 1998 and 
records from the Social Security Administration) as well as 
all other evidence of record, including the evidence already 
of record at the time of the January 1998 and April 1997 
rating decisions.

The discharge summary from the VA hospitalization from 
October 21, 1997 to December 4, 1997, reflects a GAF of 40 on 
entrance and a GAF of 45 on exit.  During the late 1997 VA 
hospitalization, the veteran reported occasional auditory 
hallucinations of hearing noises.  The veteran was unemployed 
and homeless.  

The report of a prior hospitalization, from June 5, 1998 to 
August 6, 1998 similarly shows as GAF of 40.  The Board finds 
that as of June 5, 1997, based on the above-mentioned GAF 
scores, the veteran's PTSD symptomatology was indicative of 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  In other 
words, the veteran's PTSD symptomatology as of June 5, 1997 
approached that which warrants the assignment of a 100 
percent rating under Diagnostic Code 9411.  Accordingly, a 
100 percent rating from June 5, 1997, is warranted.

After a review of the medical evidence of record, and for 
reasons expressed immediately below, the Board has concluded 
that the evidence does not establish that it was factually 
ascertainable that the symptomatology associated with the 
veteran's PTSD met the criteria for a 100 percent, 70 
percent, or 50 percent evaluation during the period from 
January 13, 1997 to June 4, 1997, the last remaining period 
of time under consideration.  

The report of the January 1997 VA psychiatric examination and 
the February 1997 VA hospitalization reflects GAF scores of 
70 and 65, respectively.  Such scores reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  In particular, 
although the veteran reported during February 1997 
hospitalization that he occasionally heard noises such as 
knocking, he did not hear any voices.  Similarly, at the 
January 1997 VA examination, the veteran denied any auditory 
hallucinations or feeling as if the radio or television can 
talk to him or talk about him and other unusual phenomenon.  

At the January 1997 VA examination and during the February 
1997 VA hospitalization, the veteran was able to provide 
employment, psychiatric, drug and alcohol, and medical 
history.  While the veteran reported forgetfulness about 
names and numbers during the mental status evaluation during 
the February 1997 VA hospitalization, he was able to remember 
the last five Presidents.  
Likewise, the February 1997 hospitalization records show the 
veteran denied suicidal or homicidal ideation.  The January 
1997 VA outpatient treatment record reflects that the veteran 
was oriented times three.

Moreover, and significantly in the Board's estimation, VA 
outpatient treatment records dated in January, April, and May 
1997 show that the veteran denied suicidal or other 
destructive thoughts, and that he was cooperative, verbal, 
and alert.  

In short, numerous VA examination, hospitalization and 
treatment records are available form the first half of 1997.  
These records do not demonstrate psychiatric pathology which 
would allow for the assignment of a disability rating in 
excess of 30 percent under the schedular criteria.

The Board is of course aware that the Social Security 
Administration (SSA) determined that the veteran was disabled 
due to PTSD as of January 1, 1997. 
VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
However, while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  Thus, although the SSA's determination is not 
necessarily dispositive of the veteran's claim, it is 
evidence which must be considered.  

The Board notes that the SSA decision relied on the report of 
a September 1996 psychological examination which included a 
GAF score of 45.  The Board places greater weight on the 
medical evidence from early 1997, reflective of much less 
severe PTSD symptomatology, because that evidence is 
contemporaneous with the period in question.  In addition, in 
November 1996 a VA provider assigned a GAF score of 
"50/60", which is also reflective of milder symptoms.  In 
short, the September 1996 psychological evaluation relied 
upon by SSA is outweighed by other evidence from late 1996 
and early 1997. 

Specifically, as for the 100 percent criteria, for the period 
from January 13, 1997, to June 4, 1997, there is no evidence 
of gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

As for the criteria for a 70 percent disability rating, for 
the period from January 13, 1997, to June 4, 1997, the 
evidence does not show an occupational and social impairment 
with deficiencies in most areas.  Although the veteran 
reportedly had a suicide attempt in 1996, there was no 
evidence of suicidal ideation during the above-mentioned 
period.  As noted above, VA outpatient treatment records 
dated in January, April, and May 1997 show that the veteran 
denied suicidal or other destructive thoughts, and during the 
February 1997 hospitalization he denied suicidal or homicidal 
ideation.  There was no evidence of obsessional rituals which 
interfere with routine activities, or speech being 
intermittently illogical, obscure, or irrelevant.  
Specifically, a mental status examination during the February 
1997 hospitalization reflects that the veteran was coherent.  

While the veteran complained of depression during VA 
outpatient treatment from January to May 1997, there is no 
evidence of near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  Although the veteran complained of irritability 
during the February 1997 hospitalization, he denied any 
homicidal ideation.  In light of the GAF scores from the 
period being 65 and 70 and the lack of reporting of any 
episodes of violence, there is no evidence of impaired 
impulse control, such as unprovoked irritability with periods 
of violence.  There is also no evidence of spatial 
disorientation or of neglect of personal appearance and 
hygiene.  

As for difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships, the Board 
again notes that the veteran was unemployed during early 1997 
and that he was separated from his former spouse during that 
period.  At the January 1997 VA examination, he reported that 
he had difficulty dealing with, relating to, and trusting 
people.  However, in light of the GAF scores from the period 
being 65 and 70, the Board finds his occupational and social 
impairment, to include his ability to adapt to stressful 
situations and establish and maintain effective 
relationships, was not so severe as to meet the criteria for 
a 70 percent rating.  As noted above, the Board places 
greater weight on the contemporaneous evidence from 1997 than 
on the evidence from 1996 in determining the veteran's 
occupational and social impairment.  The Board has not 
identified severe symptomatology or other aspects of the 
veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a 70 percent rating have been 
approximated, and the veteran has pointed to no such 
pathology.  

As for the criteria for a 50 percent disability rating, for 
the period from January 13, 1997, to June 4, 1997, there is 
no evidence of a flattened affect.  The mental status 
evaluation during the February 1997 VA hospitalization 
reflects that the veteran had an appropriate affect.  There 
is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  As noted above, a mental status 
examination during the February 1997 hospitalization reflects 
that the veteran was coherent.  There is no evidence that the 
veteran had panic attacks more than once a week.  As for 
impairment of short- and long-term memory, although the 
veteran reported forgetfulness about names and numbers during 
the mental status evaluation during the February 1997 VA 
hospitalization, he was able to remember the last five 
presidents.  There is no evidence that any memory impairment 
was significant enough as to warrant a 50 percent disability 
rating, and the veteran has pointed to none.  

As for impaired judgment and abstract thinking, the mental 
status evaluation from the February 1997 VA hospitalization 
shows that the veteran had moderate insight and that his 
thinking was focused.  With regard to disturbances of 
motivation or mood, the mental status evaluation from the 
February 1997 VA hospitalization reveals that the veteran had 
a stable mood, albeit with complaints of depression.  

In summary, after having considered all of the evidence, in 
particular evidence contemporaneous with the period from 
January to June 1997, the Board concludes that the veteran 
was appropriately assigned a 30 percent disability rating for 
PTSD during that period.  In essence, it is beginning with 
the June 1997 hospitalization that it became factually 
ascertainable that  

Conclusion

For reasons and bases expressed above, it is the Board's 
decision that the effective date for the assignment of a 100 
percent disability rating for PTSD is June 5, 1997.  Prior to 
that date the currently assigned 30 percent rating is 
continued.


ORDER

An increased disability evaluation of 100 percent for PTSD is 
granted, subject to governing regulations concerning the 
payment of monetary benefits.

Entitlement to an effective date of June 5, 1997 for the 
award of a 100 percent disability evaluation for service-
connected PTSD is granted, subject to governing regulations 
concerning the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


